11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Charles Floyd Duquette Jr.,                   * From the 42nd District Court
                                                of Coleman County,
                                                Trial Court No. CR03106.

Vs. No. 11-22-00066-CR                        * October 13, 2022

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.

     This court has considered Charles Floyd Duquette Jr.’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.